 Attachment 6                   HIGHLY CONFIDENTIAL




     From:                 Adam Staten <adamstaten@gmail.com>
     Sent:                 10/27/2014 1:45:39 PM -0500
     To:                   billy.hindmon@gmail.com
     Subject:              Webber
     Attachments:          new doc 7.pdf




     Sent from my iPhone




 GJS-00000001
Case  1:18-cr-00011-HSM-CHS Document 576-5 Filed 03/29/21 Page 1 of 6 PageID #:
                                   12018
 Attachment 6                   HIGHLY CONFIDENTIAL




 GJS-00000002
Case                                   Scanned
      1:18-cr-00011-HSM-CHS Document 576-5            by CamSc
                                           Filed 03/29/21 Page 2 of 6 PageID #:
                                   12019
 Attachment 6                   HIGHLY CONFIDENTIAL




 GJS-00000003
Case                                   Scanned
      1:18-cr-00011-HSM-CHS Document 576-5            by CamSc
                                           Filed 03/29/21 Page 3 of 6 PageID #:
                                   12020
 Attachment 6                   HIGHLY CONFIDENTIAL




 GJS-00000004
Case                                   Scanned
      1:18-cr-00011-HSM-CHS Document 576-5            by CamSc
                                           Filed 03/29/21 Page 4 of 6 PageID #:
                                   12021
 Attachment 6                   HIGHLY CONFIDENTIAL




 GJS-00000005
Case                                   Scanned
      1:18-cr-00011-HSM-CHS Document 576-5            by CamSc
                                           Filed 03/29/21 Page 5 of 6 PageID #:
                                   12022
 Attachment 6                   HIGHLY CONFIDENTIAL




 GJS-00000006
Case                                   Scanned
      1:18-cr-00011-HSM-CHS Document 576-5            by CamSc
                                           Filed 03/29/21 Page 6 of 6 PageID #:
                                   12023
